                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 ALESIA CANNON, et al.,                     )
                                            )
                      Plaintiffs,           )
                                            )
               v.                           )                 1:19-CV-877
                                            )
 AUTOMONEY, INC., et al,                    )
                                            )
                      Defendants.           )

                                        ORDER

        On May 12, 2020, the United States Magistrate Judge filed a Recommendation in

accordance with 28 U.S.C. § 636(b), which was served on the parties. The defendants

timely objected to the Recommendation. Doc. 43. After de novo consideration, the

Court finds that the objections do not undermine the Magistrate Judge’s analysis, with

which the Court agrees. The Recommendation is adopted in full.

       As noted by the Magistrate Judge, the plaintiffs’ complaint asserts usury damages

and treble damages in the alternative. There is no claim for punitive damages in the

complaint and including any amount for a punitive damages claim is entirely speculative.

       The Magistrate Judge appropriately rejected the defendants’ other speculative

arguments about attorneys’ fees. The defendants’ numbers are based on a misperception

that the plaintiffs’ claims are basically one hundred and forty-eight separate lawsuits with

little to no overlap in fact or applicable law, whereas the amended complaint shows, as

the Magistrate Judge pointed out, there is substantial commonality. And as the plaintiffs’

briefing persuasively indicates, the individual work needed is likely to be straightforward.




      Case 1:19-cv-00877-CCE-JEP Document 46 Filed 06/11/20 Page 1 of 2
       The defendants contend that the Magistrate Judge did not engage in a “common

sense and experience” approach in evaluating the attorneys’ fees aspect of the

jurisdictional minimum. But a review of the Recommendation shows otherwise. For

example, it would not be consistent with common sense or experience to think that a trial

court might award attorneys’ fees for the same work more than one time, which is

implicit in the defendants’ contentions about attorneys’ fees. Some sort of allocation

between any successful plaintiffs will be needed, whether it is a class action or not. And

the Court agrees with the Magistrate Judge’s experience-based conclusion that court

approval of a $444,000 fee in this case is highly unlikely.

       No party objected to the recommendation that the other pending motions should be

terminated without prejudice to refiling in state court following remand. The Court

agrees with the Magistrate Judge that this is an appropriate disposition.

       It is ORDERED that:

       1. The plaintiffs’ motion to remand, Docs. 7, is GRANTED.

       2. The defendants’ motion to dismiss or transfer, Doc. 5, is terminated without

          prejudice as moot.

       3. The plaintiffs’ motions to conduct jurisdictional discovery, Doc. 21, and to

          supplement, Doc. 27, are terminated without prejudice as moot.

      This the 11th day of June, 2020.


                                          __________________________________
                                           UNITED STATES DISTRICT JUDGE



                                               2



      Case 1:19-cv-00877-CCE-JEP Document 46 Filed 06/11/20 Page 2 of 2
